Citation Nr: 0945045	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for bipolar disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to June 1972 
and from December 1990 to March 1991, including service in 
the Southwest Theater of Operation from January 19, 1991, to 
March 11, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the appeal for additional 
development in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the RO failed to comply with 
multiple remand orders.

First, the Veteran was to be scheduled for VA examinations 
for the bipolar disorder claim and for the chronic fatigue 
syndrome claim.  These examinations were scheduled, but 
notice was sent to an old address on Donaghey Avenue.  As a 
result, the Veteran failed to appear.  A Deferred Rating 
Decision ordered that the examination be rescheduled and 
notice sent to the current address on Pinto Trail, but notice 
was instead sent to Donaghey Avenue, and, again, the Veteran 
failed to appear.  Remand is necessary so that the Veteran's 
examinations can be rescheduled and notice sent to the Pinto 
Trail address.

Second, the Veteran was to be sent notice which advised him 
as to the VA requirements for a diagnosis of chronic fatigue 
syndrome and that the Veteran may also be entitled to service 
connection for fatigue if he can show it is a symptom of an 
undiagnosed illness.  Notice was sent to the Veteran in March 
2008, but this information was not included.  Remand is 
necessary so that the Veteran can be sent proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the Veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

In particular, the notice should advise 
the Veteran as to the VA requirements 
for a diagnosis of chronic fatigue 
syndrome and that the Veteran may also 
be entitled to service connection for 
fatigue if he can show it is a symptom 
of an undiagnosed illness.

2.  Schedule the Veteran for the VA 
examinations described below.  Notice 
of the examinations should be sent to 
the Pinto Trail address.

3  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
the entire claims file must be made 
available to a VA examiner for a mental 
disorders examination.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical, including a 
discussion of the Veteran's symptoms 
during his first period of service in 
1971-72.

The examiner should state whether the 
Veteran's current bipolar disorder is 
at least as likely as not related to 
mental problems or symptoms the Veteran 
experienced during the 1971-72 period 
of service.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

4.  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
the entire claims file must be made 
available to a VA examiner for a 
chronic fatigue syndrome examination.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, particularly 
focusing on symptoms of fatigue and 
chronic fatigue syndrome.  All other 
clinical conditions that may produce 
similar symptoms should be excluded.

The examiner should state whether the 
Veteran's symptoms include (1) new 
onset of debilitating fatigue severe 
enough to reduce daily activity to less 
than 50 percent of the usual level for 
at least six months; and (2) six or 
more of the following (list the 
applicable symptoms):  (i) acute onset 
of the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 
24 hours or longer after exercise, 
(vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) 
sleep disturbance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

